                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 GREGORY JOSEPH NELSON,
                                                Case No. 1:19-cv-00250-DCN
                       Plaintiff,

         v.                                     SUCCESSIVE REVIEW ORDER BY
                                                SCREENING JUDGE
 JOSH TEWALT; CHAD PAGE;
 AMANDA GENTRY; and ALBERTO
 RAMIREZ,

                       Defendants.


        Plaintiff Gregory Joseph Nelson is a prisoner proceeding pro se in this civil rights

action. The Court previously reviewed Plaintiff’s first amended complaint pursuant to 28

U.S.C. § 1915A, determined that it failed to state a claim upon which relief could be

granted, and allowed Plaintiff an additional opportunity to amend. See Initial Review

Order, Dkt. 4.

        Plaintiff has now filed a Second Amended Complaint (“SAC”). See Dkt. 6. The

SAC alleges that Defendants have violated his Eighth Amendment right to be free from

cruel and unusual punishment by failing to protect him from attack by other inmates. Id. at

9–10.

        The Court retains its screening authority pursuant to 28 U.S.C. § 1915A(b). Having

screened the SAC, the Court enters the following Order requiring Plaintiff to file a

supplement showing why the SAC should not be dismissed as untimely.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
1.     Screening Requirement

       As the Court explained in its Initial Review Order, the Court must dismiss a prisoner

complaint—or any portion thereof—that states a frivolous or malicious claim, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915A(b).

2.     Standards of Law

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” the

complaint has not stated a claim for relief that is plausible on its face. Id. (internal quotation

marks omitted).

       Plaintiff brings his claims under 42 U.S.C. § 1983, the civil rights statute. To state

a plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, a plaintiff

must show that he is (or was) “incarcerated under conditions posing a substantial risk of

serious harm,” or that he has been deprived of “the minimal civilized measure of life’s

necessities” as a result of Defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834

(1994) (internal quotation marks omitted). An Eighth Amendment claim requires a plaintiff

to satisfy “both an objective standard—that the deprivation was serious enough to

constitute cruel and unusual punishment—and a subjective standard—deliberate

indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on

other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       To rise to the level of an Eighth Amendment violation, the deprivation alleged must

be objectively sufficiently harmful, Farmer, 511 U.S. at 834, or, in other words,

sufficiently “grave” or “serious,” Wilson v. Seiter, 501 U.S. 294, 298 (1991). As the United

States Supreme Court has explained:

                     Not every governmental action affecting the interests or
              well-being of a prisoner is subject to Eighth Amendment
              scrutiny, however. After incarceration, only the unnecessary
              and wanton infliction of pain constitutes cruel and unusual
              punishment forbidden by the Eighth Amendment. To be cruel
              and unusual punishment, conduct that does not purport to be
              punishment at all must involve more than ordinary lack of due
              care for the prisoner’s interests or safety.



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotation marks, citation, and

alteration omitted).

       With respect to the subjective prong of an Eighth Amendment analysis, a defendant

acts with deliberate indifference only if the defendant (1) was aware of the risk to the

prisoner’s health or safety, and (2) deliberately disregarded that risk. Farmer, 511 U.S. at

837. Prison officials who actually knew of a substantial risk will not be liable under § 1983

“if they responded reasonably to the risk, even if the harm ultimately was not averted.” Id.

at 844. Mere negligence is not sufficient to establish deliberate indifference; rather, the

official’s conduct must have been wanton. Id. at 835.

       Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under § 1983. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated persons with

demonstrated proclivities for antisocial criminal, and often violent, conduct, having

stripped them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature take its

course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and alterations

omitted). Although even an obvious danger does not result in liability if the official is not

subjectively aware of it, a prison official cannot “escape liability for deliberate indifference

by showing that, while he was aware of an obvious, substantial risk to inmate safety, he

did not know that the complainant was especially likely to be assaulted by the specific

prisoner who eventually committed the assault.” Id. at 843.




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
3.     Discussion

       A.     Plaintiff’s Claims Are Likely Untimely

       It appears that Plaintiff’s claims—all of which are asserted under the Eighth

Amendment—are barred by the statute of limitations.

       Federal civil rights actions arising in Idaho are governed by a two-year statute of

limitations. Idaho Code § 5-219; see also Wilson v. Garcia, 471 U.S. 261, 280 (1985)

(holding that state statute of limitation for personal injury actions governs § 1983 actions),

abrogated on other grounds by Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369 (2004).

Although the state statute of limitations governs the time period for filing a § 1983 claim,

federal law governs when that claim accrues, or arises. Elliott v. City of Union City, 25

F.3d 800, 801-02 (9th Cir. 1994). Under the “discovery rule,” a claim accrues “when the

plaintiff knows or has reason to know of the injury” that is the basis of the claim. Lukovsky

v. City & Cty. of San Francisco, 535 F.3d 1044, 1048 (9th Cir. 2008) (internal quotation

marks omitted). That is, the statute of limitations begins to run when the plaintiff becomes

aware of the actual injury—not “when the plaintiff suspects a legal wrong.” Id.

       If a plaintiff cannot show that his claim accrued during the statute of limitations

period, he still may file a lawsuit beyond the limitations deadline if he can show that the

statute should have been tolled (or stopped) for a certain period of time during the deadline

period within which he should have filed the lawsuit. Pursuant to the Prison Litigation

Reform Act (“PLRA”), the “statute of limitations must be tolled while a prisoner completes

the mandatory exhaustion process.” Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005).




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
       In addition to tolling under the PLRA, state tolling law applies to § 1983 actions

unless important federal policy will be undermined. See Johnson v. Railway Express

Agency, Inc., 421 U.S. 454, 464-65 (1975); Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th

Cir. 2008). Idaho law allows for statutory tolling of the statute of limitations for a person’s

juvenile status or insanity. Idaho Code § 5-230. However, because the Idaho Supreme

Court has determined that “[s]tatutes of limitation in Idaho are not tolled by judicial

construction but rather by the expressed language of the statute,” equitable tolling is not

available in Idaho. Wilhelm v. Frampton, 158 P.3d 310, 312 (Idaho 2007).

       The doctrine of equitable estoppel, however, is available in Idaho. While it “does

not ‘extend’ a statute of limitation,” equitable estoppel works in a similar manner to prevent

a party who has falsely represented or concealed a material fact with actual or constructive

knowledge of the truth “from pleading and utilizing the statute of limitations as a bar,

although the time limit of the statute may have already run.” J.R. Simplot Co., v. Chemetics

International, Inc., 887 P.2d 1039, 1041 (Idaho 1994). Equitable estoppel requires a

showing of four elements: “(1) a false representation or concealment of a material fact with

actual or constructive knowledge of the truth; (2) that the party asserting estoppel did not

know or could not discover the truth; (3) that the false representation or concealment was

made with the intent that it be relied upon; and (4) that the person to whom the

representation was made, or from whom the facts were concealed, relied and acted upon

the representation or concealment to his prejudice.” Id.




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
        Plaintiff filed the initial complaint in this case, at the earliest, on March 25, 2019.1

See Ayala v. Tewalt, Case No. 1:19-cv-00107-DCN; see also Order of Severance, Dkt 2.

Thus, allowing for a maximum of thirty days to exhaust the prison administrative process,

any claims that arose before February 23, 2017—two years and thirty days before March

25, 2019—appear to be time-barred.

        The last inmate attack Plaintiff alleges to have suffered as a result of Defendants’

action or inaction occurred in June 2009, nearly ten years before the filing of the initial

complaint. Dkt. 6 at 3–4. Thus, the claims Plaintiff asserts in this action appear to be

untimely.

        B.       Plaintiff’s Reliance on Other Inmates’ Injuries and on Hypothetical
                 Future Events Do Not Allege a Plausible Eighth Amendment Claim

        The SAC asserts that other inmates have also suffered attacks by other inmates—

attacks that allegedly occurred within the limitations period. However, Plaintiff cannot rely

on the injuries of other inmates, but must establish that Defendants’ alleged conduct

violated his own constitutional rights. Thus, although Plaintiff claims that the same alleged

policies led to his earlier attacks and the later attacks on other inmates, the injuries suffered

by other inmates cannot serve to render Plaintiff’s claims timely.

        Plaintiff, who is now housed in protective custody, also appears to assert that he will

be in danger of attack if, in the future, he is transferred from protective custody to general



1
 Error! Main Document Only.Prisoners are usually entitled to the benefit of the “mailbox rule,” which
provides that a legal document is deemed filed on the date the prisoner delivers it to the prison authorities
for filing by mail, rather than the date it is actually filed with the clerk of court. See Houston v. Lack, 487
U.S. 266, 270-71 (1988); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (applying the mailbox
rule to civil rights actions).


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 7
population. To the extent that any such claims are timely, the SAC fails to state a plausible

claim based on potential future events.

       Although an inmate need not wait until he is actually injured to assert a deliberate

indifference claim, Helling v. McKinney, 509 U.S. 25, 33 (1993), he still must have

standing to assert that claim, meaning that the risk of injury is “‘distinct and palpable’

rather than abstract, conjectural, or hypothetical,” Thaddeus-X v. Blatter, 175 F.3d 378,

394 (6th Cir. 1999). For example, “a healthy inmate who ha[s] suffered no deprivation of

needed medical treatment” lacks standing “to claim violation of his constitutional right to

medical care … simply on the ground that the prison medical facilities [a]re inadequate.”

Lewis v. Casey, 518 U.S. 343, 350 (1996). Similarly, an inmate like Plaintiff, who,

theoretically, might someday be transferred out of protective custody lacks standing to

claim that he is currently incarcerated under conditions posing a substantial risk of serious

harm. Finally, even if Plaintiff had standing, the SAC does not establish that the risk of

such a transfer is “substantial.” See Farmer, 511 U.S. at 834.

       If Plaintiff intends to proceed with this action, he may file a supplement within 28

days after entry of this Order. The supplement should include any and all factual allegations

establishing that Plaintiff’s claims are not time-barred.

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Motion for Enlargement of Time (Dkt. 5) is GRANTED.

       2.     Plaintiff’s Motion to Review the Amended Complaint (Dkt. 7) is

              GRANTED.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 8
     3.   Plaintiff may file a supplement within 28 days after entry of this Order,

          setting forth any reason why he believes his claims are not barred by the

          statute of limitations.

     4.   If Plaintiff does not file a supplement, or if the supplement fails to establish

          that Plaintiff’s claims are timely, this case may be dismissed with prejudice

          for failure to state a claim upon which relief may be granted. Such a dismissal

          would constitute a “strike” under 28 U.S.C. § 1915(g), which generally

          prohibits a prisoner from filing a civil action or appeal in forma pauperis if

          he previously has filed three others that were dismissed as frivolous, as

          malicious, or for failure to state a claim upon which relief can be granted.

          See Litmon v. Mayberg, 145 F. App’x 213, 214 (9th Cir. Aug. 15, 2005)

          (unpublished) (upholding dismissal of time-barred claims as frivolous)

          (citing Neitzke v. Williams, 490 U.S. 319, 325 (1989), for the proposition that

          a complaint “is frivolous where it lacks an arguable basis either in law or in

          fact”). Therefore, Plaintiff may wish to consider filing a Notice of Voluntary

          Dismissal, which would not operate as a strike under § 1915(g).


                                              DATED: December 9, 2019


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 9
